.
_


                                                            FILED _IN OPEN COURT          fl •   I
                                                            ON      \\-\-\~ ?>\lM
                                                                 Peter A. Moore, Jr., Clara
                                                                 US District Court
                      UNITED STATES DISTRICT COURT               Eastern District of NC
               FOR THE EASTERN DI,STRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION




    UNITED STATES OF AMERICA           )
                                        )
              v.                       )                  INDICTMENT
                                       )
    JAMES CARNELL BRINSON JR.          )
    ANDREW ALEXANDER LAKE              )
    ERICA SHORANDA SATCHELL            )
    KARI BUTLER                        )




         The Grand Jury charges that:

                                   COUNT ONE

    Beginning in or about January 2017, the exact date being unknown

    to the Grand Jury, and continuing up to and including the date of

    this indictment,   in the Eastern District of North Carolina,                            and

    elsewhere, JAMES CARNELL BRINSON JR., ANDREW ALEXANDER LAKE, ERICA

    SHORANDA SATCHELL,   AND. KARI. BUTLER,      the defendants herein,                      did

    knowingly and   intentionally combine,        conspire,       confederate                and

    agree with each other and with other persons, known and unknown to

    the Grand Jury,    to distribute        and possess    with the           intent                 to

    distribute methamphetamine,    a Schedule II controlled substances,




                                        1

            Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 1 of 9
and heroin, a schedule I controlled substance in violation of Title

21, United States Code, Section 84l_(a) (1)


     Quantity of Controlled Substances Involved in the Conspiracy

       With respect to the defendant,                 JAMES CARNELL BRINSON,        JR.,

the amount involved in the conspiracy attributable to him as a

result of his own conduct, and the conduct of other conspirators

reasonably foreseeable            to him,      is    fifty   (50)    grams or more of

methamphetamine,           a   Schedule     II      controlled      substance,    and     a

quantity of heroin, a Schedule I controlled substance, in violation

of Title 21, United States Code, Section 841(b) (1) (A) and (C)

       With respect to the defendant,                 ANDREW ALEXANDER LAKE,            the

amount involved in the conspiracy attributable to him as a result

of    his· own         conduct,   and   the       conduct    of     other   conspirators

reasonably foreseeable to him,                is a quantity of methamphetamine,

a Schedule II controlled substance,                  and a quantity of heroin,            a

Schedule I controlled substance, in violation of Title 21, United

States Code, Section 84l(b) (1) (C).


       With respect to the defendant, ERICA SHORANDA SATCHELL, the

amount involved in the conspiracy attributable to her as a result

of    her   own    conduct,       and   the       conduct    of     other .conspirators

reasonably foreseeable to her, .is a quantity of methamphetamine,

a    Schedule     II    controlled substance,          in violation of Title            21,

United States Code, Section 841 (b) (1)                (C)


                                              2

            Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 2 of 9
       With    respect   to   the    defendant,    KARI   BUTLER,   the    amount

involved in the conspiracy attributable to her as a result of her

own conduct,        and the   cqnduct   of   other conspirators       reasonably

foreseeable to her, is.a five (5) grams or more of methamphetamine,

a Schedule II controlled substance,              and a quantity of heroin,      a

Schedule I controlled substance, in violation of Title 21, United

States Code, Section 8.41 (b) (1) (B) and (C)


       All in violation of Title 21,             United States Code,      Section

846.



                                     COUNT TWO

       On or about March 2, 2018, in the Eastern District of North

Carolina, the defendant, JAMES CARNELL BRINSON, JR., did knowingly

and    intentionally      distribute     a   quantity     methamphetamine,     .a

Schedule II controlled substance, in violation of Title 21, United

States Code, Section 841 (a) (1) .


                                    COUNT THREE

       On or about March 5, 2018, in the Eastern District of North

Carolina, the defendant, JAMES CARNELL BRINSON, JR.,            di~   knowingly

and    intentionally      distribute     a   quantity     methamphetamine,     a

Schedule      II   controlled substance,     and a    quantity of heroin,      a

Schedule I controlled substance, in violation of Title 21, United

States Code, Section 841(af (1).


                                         3

           Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 3 of 9
                                   COUNT FOUR

      On or about March 14, 2018, in the Eastern District of North

Carolina,      the defendants,     JAMES CARNELL BRINSON,        JR.   and ERICA

SHORANDA SATCHELL, aiding and abetting one another, did knowingly

and    intentionally       distribute      a     quantity   me~hamphetamine,     a

-Schedule II controlled substance, in violation of Title 21, United

States Code, Section 84l(a) (1), and Title 18, United States Code,

Section 2.


                                   COUNT FIVE

      On or    a~out   March 23,   2~18,       in the Eastern District of North

Carolina, the defendant, JAMES CARNELL BRINSON, JR., did knowingly

and   intentionally        distribute      a     quantity   methamphetamine,     a

Schedule    II    controlled substance,          and a   quantity of heroin,     a

Schedule I controlled substance, in violation of Title 21, United

States Code, Section 841 (a) (1).


                                    COUNT SIX

      On or about June 26, 2018,           in the Eastern District of North

Carolina, the defendants, JAMES CARNELL BRINSON, JR., KARI BUTLER,

and ANDREW ALEXANDER LAKE,         aiding and abetting one another,            did

knowingly and intentionally distribute a quantity methamphetamine;

a   Schedule     II   controlled substance,         in violation of Title 21,

United States Code, Section 84l(a) (1), and Title 18 United States

Code, Section 2.


                                           4
           Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 4 of 9
                                   COUNT SEVEN

      On or about June 26, 2018,         in the Eastern District of North

Carolina, t:.he defendant, ANDREW ALEXANDER LAKE, did kn_owingly and

intentionally      possess    a    firearm   in        furtherance    of       a   drug

trafficking crime for which he may be prosecuted in a court of the
                                                                                     ,·
United   States,    that     is,    Distribution        of   Methamphetamine         in

violation of Title 21, United States Code, Section 841(a) (1),                       as

alleged in Count Six of this Indictment, all in violation of Title

18, United States Code, Section· 924 ( c) ( 1) (A)



                                   COUNT. EIGHT

      On or about June 26 1 2018,        in the Eastern District of North

Carolina, the defendant, JAMES CAENELL BRINSON JR., did knowingly·

and   intentionally possess        a   firearm    in    furtherance    of      a   drug
                                                                           \
trafficking crime for which he may be prosecuted in a court of the

United   States,    that     is,   Distribution         of   Methamphetamine         in

violation of Title 21, United States Code, Section 841(a) (1), as

alleged in Count Six of this Indictment, all in violation of Title

18, United States Code, Section 924 ( c) ( 1) (A)




                                        5
         Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 5 of 9
                                 COUNT NINE

        On or about July 3,     2018,   in the· Eastern District of North

Carolina, the defendants, JAMES CARNELL BRINSON, JR., KARI BUTLER,

and ANDREW ALEXANDER LAKE,        aiding and abetting one another,            did

knowingly and intentionally possess with the intent to distribute

fifty (50) grams or more of a mixture and substance containing a

detectable . amount    of methamphetamine,      a   Schedule   II   controlled

substance,    in violation of Title 21, United States          Code~     Section

841 (a) (1), and Title 18 United States Code, Section 2.


                                  COUNT TEN

        On or about July 3,    2018,    in the Eastern pistrict of North

Carolina, the defendant, JAMES CAENELL BRINSON JR., did knowingly

and   intentionally possess      a   firearm   in   furtherance     of   a   drug

trafficking crime for which he· may be prosecuted in a court of the

United States,     that is, possessing with the intent to distribute

fifty    (50) grams or more of a mixture and substance containing a

detectable amount of Methamphetamine           in violation of Title 21,

United States Code, Section 84l(a) (1) ,·as alleged in Count Nine of

this Indictment, all in vioiation of Title 18, United States Code,

Section 924 (c) (1) (A)




                                        6
           Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 6 of 9
                              FORFEITURE NOTICE

     The     defendants    are    given    notice   that   pursuant      to   the

provisions of Title 21, United States Code, Section 853, and Title

18, United States Code, Section 924(d), made applicable by Title

28, United States Code, Section 246l(c), all of their interest in

all property specified herein is subject to forfeiture.

     Upon conviction of the offenses charged in Counts One through

Six and Nine of the Indictmerit,           the defendants shall forfeit to

the United States any property constituting, or derived from, any

proceeds qbtained, directly or indirectly, as a result of the said

offense(s) and any property used, or intended to be used,                in any

manner or part, to commit, or to facilitate the commission of the

said offense(s).

     Upon conviction of the offenses charged in Counts Seven, Eight

and Ten of the Indictment,         the defendants shall forfeit to the

United States any and all firearms or ammunition involved in or

used in a knowing commission of the said offense(s)

     The forfeitable-property includes, but is not limited to, the

following:

     1.      The   gross   proceeds   personally    obtained   by   defendant

             BRINSON, in an amount of at least $12,000.00;

     2.      A   Glock pistol, bearing serial number UMW632;

     3.      A   Glock pistol, bearing serial number AANPlOO;

     4.      A Glock pistol,     bearing serial number WDV234;

                                       7

           Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 7 of 9
     5.       A Ruger pistol, bearing serial number 175.-07786;

     6.       American    Tactical      shotgun,     bearing     serial   number

              051610001286j

     7.       Winchester Shotgun, bearing Serial number G468674;

     8.       Smith and Wesson Rifle, bearing Serial Number 80499;

     9.       DPMS Rifle, bearing Serial Number FFH165740; and

     10.     Any and all magazines and ammunition.

If any of the above-described forfeitable property, as a result of

any act or omission the defendant,

     (1) dannot be located upon the exercise of due diligence;

     (2)     has been transferred or sold to,          or deposited with,      a

third person;

    '(3) has been placed beyohd the jurisdiction of the Jcourt;

     (4) has been substantially diminished in value; or

     (5)    has been commingled with other property which cannot be

subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States     Code, - Section .S53 (p) ,   to · seek   forfeiture    of   any other

property of said defendant up to the value of the above forfeitable

property.

                                            A TRUE BILL:

                                               c - /}_ ---- -----~
                                            FORE~RSON




                                        8

            Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 8 of 9
                                       DATE:     6   µo.J   --z_oc   ~   ·

ROBERT J. HIGDON, Jr.
United States Attorney



BY: JOHN BRADFORD KNOTT
Assistant United States Attorney




                                   9
        Case 7:18-cr-00184-FL Document 1 Filed 11/07/18 Page 9 of 9
